Citation Nr: 0533499	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for low back syndrome and lumbosacral myositis from 
September 26, 2003.

2.  Entitlement to a disability evaluation in excess of 40 
percent for low back syndrome and lumbosacral myositis from 
May 14, 1999 to September 26, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
November 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's low back disability was rated as 20 percent 
disabling at the time of his claim for increased, filed in 
May 1999.  The December 1999 rating decision denied 
entitlement to an increased rating.  The veteran appealed.  
Eventually, the veteran was granted an increased rating to 40 
percent effective the date of his claim in May 1999.  The 
veteran has continued to appeal, seeking a higher rating.  
This case was previously before the Board and the Board 
denied entitlement to a disability rating in excess of 40 
percent for the veteran's low back disability in May 2002.  
In September 2003 the United States Court of Appeals for 
Veterans Claims (the Court) vacated the Board's may 2002 
decision and remanded the issues of entitlement to service 
connection for a right knee disability and entitlement to an 
increased rating for the low back disability to the Board.  
Subsequent to that decision, the veteran was granted 
entitlement to service connection for a right knee disability 
by rating decision dated in May 2004. The issue of 
entitlement to service connection for a right knee disability 
is no longer before the Board.  The issue of entitlement to a 
disability rating in excess of 40 percent for the veteran's 
low back disability was remanded by the Board in April 2004 
for additional development.  That development having been 
completed, the case is now ready for appellate review.

It is noted that while the issue is really entitlement to a 
rating in excess of 40 percent for the low back disability, 
it has been phrased as two issues because of regulatory 
changes that took effect on September 26, 2003. 

The Board notes that the veteran has filed a claim for a 
total disability rating based on individual unemployability 
(TDIU) in October 2000.  This issue is referred to the RO for 
development and adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to his low back disability 
has been obtained or requested by the RO.

2.  The veteran's low back disability is manifested by pain, 
muscle spasm, some limitation of activities, and limitation 
of motion as follows: flexion to 65 degrees, extension to 35 
degrees, and lateral bending to 30 degrees both right and 
left.  There is no evidence of neurological symptoms or 
radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent from May 14, 1999 to September 26, 2003 for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
(DC) 5292, 5293, 5295 (2002).

2.  The criteria for a disability evaluation in excess of 40 
percent from September 26, 2003 for a low back disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a DC 5237, 5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
July 2004 that informed him of the type of information and 
evidence necessary to grant an increased rating for his low 
back disability.  In addition, by virtue of the rating 
decision on appeal, the Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claim was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's July 2004 letter contained a specific request that 
the veteran identify any other evidence or information that 
he thinks will support his claim.  He was asked to tell VA 
about any other records that he wanted the RO to get for him.  
In addition, he was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of a May 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private medical records, and provided the veteran with 
several VA examinations.  The veteran testified at a personal 
hearing at the RO.  The veteran has not indicated that there 
is additional evidence available that he would like VA to 
obtain.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran filed a claim seeking an increased rating for his 
low back disability in May 1999.  He was eventually granted 
an increase to 40 percent effective the date of claim, but he 
has continued to appeal, seeking a higher rating.

The private medical records in the claims folder relate 
primarily to the veteran's knee disabilities and do not 
address the veteran's low back disability.  VA treatment 
notes reveal complaints of low back pain and muscle spasm.  A 
VA treatment note dated in August 1996 indicates a finding of 
spondylosis.

The veteran underwent a VA examination in September 1999.  He 
complained of low back pain associated with occasional cramps 
in his calves and toes.  On examination the range of motion 
of the lumbar spine was forward flexion, backward extension, 
lateral flexion and rotation all to 20 degrees.  The examiner 
noted that upon dressing and undressing  the veteran was 
observed to have more range of motion than the range actually 
measured, with a pain-free expression.  There was no pain on 
motion and no objective evidence of pain on motion in any 
direction.  There was a mild lumbar paravertebral muscle 
spasm noted.   There was no objective evidence of weakness of 
the legs and the legs had normal muscle strength.  The 
examiner did note mild tenderness to palpation of the lumbar 
paravertebral muscles.   There was no fixed deformity of the 
lower back and no muscle atrophy of the legs.  The examiner 
did note a positive straight leg raising in the right leg and 
diminished knee jerks and almost absent ankle jerks.  The 
veteran had a normal gait.  X-rays taken in May 1996 showed 
only mild lumbar spondylotic changes and in August 1996 were 
consistent with muscle spasm and mild lumbar spondylosis.  X-
rays of the lumbar spine taken in August 1998 were 
essentially normal with well-


maintained disc spaces and no degenerative changes noted.  
Lumbar spine X-rays from February 1999 showed adequate bone 
mineralization with bilateral sacralization of L5.

The veteran was provided a second VA examination in August 
2000.  The veteran complained of constant stiffness, low back 
pain, sharp and localized that feels like a creeping 
sensation of the back muscles.  The veteran also complained 
of urinary urgency and occasional cramping of the left keg.  
The veteran denied urinary or fecal incontinence.  The 
veteran stated that his pain is worsened after sitting, 
walking, lifting or standing for a long time.  The veteran 
does take Sulindac for the pain and it helps.  The veteran 
reported difficulty completing household chores such as 
sweeping or mopping and difficulty getting dressed at times.  
On examination the range of motion of the lumbar spine was 
flexion to 30 degrees with pain, extension to 5 degrees with 
pain, rotation to 25 degrees bilaterally, and lateral bending 
to 10 degrees bilaterally.  The examiner noted tenderness to 
palpation and muscle spasm at L5- and S1.  There was mild 
left thigh atrophy but the manual muscle test was 5/5.  The 
straight leg raise test was painful at 45 degrees but 
negative.  Deep tendon reflexes were +1 patellar bilaterally 
and +2 patellar Achilles.  The diagnostic impression was 
lumbosacral myositis.  There was no evidence of lumbar 
radiculopathy.

The veteran underwent his most recent VA examination in 
January 2005.  The veteran complained of pain, which was 
increasing and becoming more frequent.  He stated that his 
tolerance for standing was decreased and he had some 
difficulty walking.  The veteran indicated the pain was 
located at the lumbosacral area at the paravertebral muscles 
with a usual duration of three to four hours.  The veteran 
described his pain as shock-like and stabbing in sensation.  
He took tramadol and naproxen for pain.  He reported weekly 
flare-ups of his pain that would last one to two hours, but 
he stated that he had no additional limitation of motion 
during these flare-ups.  There were no complaints of 
numbness, weakness, or bladder or bowel difficulties.  He 
used crutches due to a knee disability, and wore a back 
brace.  He was able to walk for 20 minutes without 
difficulty.  The examiner noted that the veteran was 
independent in self-care and activities of daily living.  On 
examination, 


the veteran's range of motion of the thoracolumbar spine was 
forward flexion to 60 degrees with pain, extension to 20 
degrees with pain, lateral flexion to 20 degrees bilaterally 
with pain, and lateral rotation to 20 degrees bilaterally 
with pain.  There was tenderness to palpation of the 
lumbosacral area at the paravertebral muscles.  The examiner 
found pain on motion without weakness or lack of endurance.  
Inspection of the thoracolumbar spine showed no postural 
abnormalities or fixed deformities.  There was no scoliosis 
or reversed lordosis or abnormal kyphosis.  There was no 
ankylosis of the spine.  With respect to neurological 
findings, the veteran's sensory perception was intact to 
pinprick stimulation in both legs.  The motor examination 
showed no atrophy, a normal muscle tone and normal muscle 
strength in both legs.  Deep tendon reflexes were +2 and 
symmetrical in both lower extremities.  The veteran reported 
no hospitalizations in the past year for his back, and there 
is no indication of any incapacitating episodes.  

X-rays taken in January 2005 showed normal preservation of 
vertebral body heights and intervertebral spaces.  Anterior 
osteophytes were seen throughout the lumbar spine.  The 
posterior elements of the spine and sacroiliac joints were 
unremarkable.  The impression was mild lumbar spondylosis.  
The examiner gave a diagnosis of discogenic disk disease at 
L5-S1 and lumbosacral strain-myositis (chronic active).  The 
examiner noted that the veteran's activities were limited by 
moderate pain upon repetitive motion of the spine.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the 


period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.  

1.  Old rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (in effect 
prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  This 40 percent 
rating is the maximum provided for lumbosacral strain under 
the old rating criteria.

Under 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003), a 40 percent rating is warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).  This is the highest rating 
available for limitation of motion of the lumbar spine under 
the old rating criteria.

Under DC 5293 (2002), a 40 percent rating is warranted for 
severe intervertebral disc syndrome (IDS), with recurring 
attacks and little intermittent relief.  A higher rating, of 
60 percent, is not warranted unless there is a pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  The VA examinations have 
found muscle spasm but no other symptoms that would warrant a 
60 percent rating. There is no evidence of sciatic 
neuropathy, absent ankle jerk, or any other neurological 
findings.  The VA examinations show 


intact sensation and there is no pain radiation.  Therefore, 
the Board finds that there is no basis on which to find that 
the veteran suffers from more than severe IDS; thus, the 
criteria for a rating in excess of 40 percent rating under 
the old DC 5293 have not been met.  38 C.F.R. § 4.71a, DC 
5293 (2002).


2.  New rating criteria

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 40 percent rating is 
the highest available based on limitation of motion of the 
lumbar spine, unless there is ankylosis.  38 C.F.R. § 4.71a, 
DC 5237, 5242, 5243 (2005).  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted if there are incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months.  A higher rating, of 60 
percent, is not warranted unless there are incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurological 
symptoms.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 40 percent have been met within the 
applicable time periods.  The January VA examination revealed 
that the veteran had forward flexion to 60 degrees and a 
combined range of motion of 160 degrees.  There is no 
evidence of ankylosis of the spine.  Finally, with regard to 
DC 5243, the evidence is insufficient to show that the 
veteran has intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  The evidence does not 


establish that the veteran has any attacks that would 
constitute incapacitating episodes or that require bed rest 
or any hospitalization in the past year because of his back 
disability.  Accordingly, a rating in excess of 40 percent is 
not warranted under the General Rating Formula, or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 
5243 (2005).  With respect to neurological symptoms, the 
Board notes that the VA examination in January 2005 showed 
that there was no evidence of any neurological impairment.  
The veteran sensory perception was intact, there was no 
muscle atrophy, weakness, or radiculopathy, and no evidence 
of diminished reflexes.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 40 percent at this time.  In 
particular, the Board notes the lack of evidence of such 
findings as loss of strength, loss of coordination, or muscle 
atrophy.  The veteran walks normally and has only moderate 
functional limitation such as difficulty lifting, bending, or 
walking long distances.  The veteran is able to attend to his 
daily needs and live independently.  In summary, when the 
ranges of motion in the back are considered together with the 
evidence showing functional loss, to include the findings 
pertaining to neurological deficits, muscle strength, the 
Board finds that there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant a 
rating in excess of 40 percent when compared to either the 
old or the new rating criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, supra.  

Based on the foregoing, the Board finds that the evidence is 
against a finding of a disability rating in excess of the 
current 40 percent under both the old and new rating 
criteria.  In reaching this decision the Board considered the 
doctrine of reasonable doubt and has resolved reasonable 
doubt in the veteran's favor.

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

Such an award must be based on a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) (2004) 
only where circumstances are presented which the Director, 
Compensation and Pension Service, might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest the appellant's 
low back disability has caused marked employment interference 
or requires frequent medical treatment.  There is no evidence 
of hospitalization or significant ongoing treatment for his 
disability other than his continued use of pain medication.  
There is no indication he has lost any employment or been 
unable to work because of his back disability alone.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further consideration of an extraschedular 
evaluation.  


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for low back syndrome and lumbosacral myositis from 
September 26, 2003, is denied.

Entitlement to a disability evaluation in excess of 40 
percent for low back syndrome and lumbosacral myositis from 
May 14, 1999 to September 26, 2003, is denied.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


